Citation Nr: 0334655	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 1961 
with one year and four months of additional unverified 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

On appeal the veteran has raised the issue of entitlement to 
a total disability evaluation based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the veteran was notified of the Act and its 
requirements, the Board finds that additional development is 
required.

The veteran's DD Form 214 shows that in addition to his 
service from July 1959 to July 1961, he also had one year and 
four months of prior active service.  The RO should attempt 
to verify the dated of this additional period of service.   

The veteran indicated that he began receiving treatment at 
the Castle Point VA Medical Center (VAMC) in 1996, however, 
no records have been obtained prior to March 1998.  The RO 
should obtain any additional records from Castle Point VAMC 
that may exist from January 1996 to March 1998.

In June and December 2002, the RO received statements from 
the veteran in which he requested a personal hearing at the 
RO.  The record does not show that a hearing was ever 
scheduled.  Pursuant to 38 C.F.R. § 20.700(a) (2003), a 
hearing on appeal will be granted to a veteran who requests a 
hearing and is willing to appear in person.  In light of the 
foregoing and to ensure full compliance with due process 
requirements and the VCAA, this case must be remanded the 
veteran should be scheduled for a personal hearing. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for a 
right shoulder disorder and a chest 
disorder since service.  Treatment 
records for these disorders from Castle 
Point VAMC should be requested for the 
period from January 1996 to March 1998.  
Thereafter, any VA or private records 
that are received should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO should request verification of 
the veteran's active duty dates prior to 
July 1959 to include active duty for 
training, if applicable, from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri.

3.The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

4.  The RO should schedule the veteran 
for a personal hearing with a Hearing 
Officer.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003). 

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claims.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




